Doerfler,. J.
This action is brought to set aside an order of the Railroad Commission authorizing defendant Milwaukee Northern Railway Company to install one-man *499cars on its local street railway in the city of Milwaukee. It is alleged in the complaint that the railway company filed a petition with the Commission requesting authority to install, maintain, and operate so-called one-man safety cars on such local service and that a hearing, pursuant to due notice, was had before the Commission; that the city of Milwaukee had duly passed an ordinance requiring all street cars in said city to be manned with a crew of not less than two men, one a motorman and the other a conductor; that such ordinance provided for a penalty for a failure to comply with the provisions thereof. That the plaintiff herein appeared before the Commission and objected to its jurisdiction and asserted that it had no power to pass the regulation in question. That the Commission thereupon proceeded with its hearing, permitted the introduction of’ evidence, and thereupon granted the application of the railway company, and that an order was entered by the Commission accordingly. The defendants each demurred generally to the plaintiff’s complaint, which demurrers were sustained by the lower court, and from such ruling plaintiff now appeals to this court.
Counsel for the city contends that under the special charter and the Home Rule Act (ch. 678 of the Laws of 1913 and sec. 1862, Stats., now sec. 193.01) the city possessed broad and comprehensive powers and had jurisdiction to pass the ordinance above referred to. We think this position is quite invulnerable but beside the question, as it fails to affect or reach the real issue herein presented, which comprises, first, the right of the Railroad Commission to act in the premises, and second, the effect which should be given to the Commission’s act upon proceedings properly instituted ; in other words, the question whether the ordér of the Commission suspends or supersedes the ordinance of the common council of the city. In Monroe v. Railroad Comm. 170 Wis. 180, 174 N. W. 450, thé court said:
“The Railroad Commission being a tribunal of purely statutory creation, its power and jurisdiction must be found within the four corners of the statutes creating it.”
*500The statutes involved are secs. • 1797 — 1 to 1797 — 38. Under sec. 1797 — 2, Stats., the term “railroad” means and embraces “all street and interurban railway companies.” Under sec. 1797 — 3 every railroad is required to furnish reasonably adequate service and facilities. In order to -furnish reasonably adequate service a railroad must possess and maintain proper facilities, which embraces a proper roadbed, tracks, cars, etc., and without proper facilities it would be idle to attempt to establish and maintain proper service; and the same is equally true as to the manning of a car with a crew for operating purposes. Sec. 1797 — 12 provides for the proceedings under and pursuant to which an application can be made to- the Commission for the' establishment of a proper regulation or standard with respect to service. It also provides for due notice to parties interested, for a hearing and an investigation, and if upon such hearing or investigation it shall be found by the Commission that the service complained' of is unreasonable or unjustly discriminatory or inadequate, it shall have power to fix and order substituted therefor such service as it finds reasonable and adequate. The proceedings were instituted by the railway company and were duly authorized by sub. (c) of sec. 1797 — 12, which reads as follows:
“This section shall be construed to permit any railroad to make complaint with like effect as though made by any person, firm, corporation or association, mercantile, agricultural or manufacturing society, body politic or municipal organization.”
An examination of secs. 1797 — 1 to 1797 — 38, and particularly secs. 1797 — 12 and 1797 — 14, is clearly convincing of the power and jurisdiction of the Railroad Commission in the premises. The power delegated to the Railroad Commission is not legislative, but has béen held, upon numerous occasions, purely administrative. If the legislature had attempted to delegate legislative power to' the Commission, its, act would be clearly unconstitutional as an unlawful *501delegation of legislative power. Under the provisions of sec. 1797 — 3, the legislature has established the proper standard with respect to service, and pursuant to such act the service must be reasonable and adequate. The Commission, as an administrative body, is clothed with power to exercise its functions in the premises, which consist of an investigation of the facts and a declaration, on its part, of what it considers reasonable and adequate service, and such regulation, when so declared, becomes the act of the legislature. Minneapolis, St. P. & S. S. M. R. Co. v. Railroad Comm. 136 Wis. 146, 116 N. W. 905.
“The power to fix rates and tolls to be charged by public utilities is one of the attributes of sovereignty. With us this great power is vested in the legislature, and when the legislature speaks upon the subject its voice is controlling and supreme, unless, indeed, some constitutional guaranty is invaded.” Milwaukee E. R. & L. Co. v. Railroad Comm. 153 Wis. 592, 605, 606, 142 N. W. 491; Madison v. Madison G. & E. Co. 129 Wis. 249, 108 N. W. 65.
What is said in the Milwaukee E. R. & L. Co. Case, supra, as to rates and tolls is likewise true’ with respect to service.
It will thus appear that, within the proper constitutional limitations, the supreme power to create and maintain a proper standard for service vests primarily in the legislature, and the legislature cannot divest itself of this power by delegating it, in part or in whole, to a municipality. It constitutes the original source of power; in other words, is the very fountain-head of the power, and such power continues under all circumstances. The legislature being the creator of the municipal powers, its creature cannot, at any time, possess powers superior to it. Upon this doctrine the solution of the question herein involved must fundamentally rest. It was therefore held in Vanderwerker v. Superior, 179 Wis. 638, 192 N. W. 60, that “the legislative control, either directly or through its designated administrative body, *502is superior to any conflicting action of the legislative body of the municipality.” Duluth St. R. Co. v. Railroad Comm. 161 Wis. 245, 253, 255, 152 N. W. 887; Baraboo v. Dwyer, 166 Wis. 372, 377, 165 N. W. 297; Hickman v. Wellauer, 169 Wis. 18, 24, 171 N. W. 635. This has also been held by numerous foreign jurisdictions, as will appear from the cases cited in the opinion in the Vanderwerker Case, reported on page 644.
This practically disposes of the main contention of the city attorney; however, it is also contended that if no standard is fixed by the law, but the fixing of such standard is left entirely to the discretion of the Commission, it is an unlawful delegation of legislative authority. As has already been said, sec. 1797 — 3 creates the legislative standard, and the Commission, pursuant to its administrative authority and from the facts found, declared the standard with respect to the reasonableness and adequacy of the service, and such declaration becomes the standard of the legislature and there is, therefore, no delegation to the Commission by the legislature of legislative authority. Minneapolis, St. P. & S. S. M. R. Co. v. Railroad Comm. 136 Wis. 146, 116 N. W. 905.
It appearing that the Commission, upon proper proceedings, made and entered the order aboye referred to, we cannot judicially say that the service provided for by such order is, in itself, unreasonable or inadequate.
We therefore hold that the order of the circuit court sustaining the demurrers of the defendants must be affirmed.
By the Court. — Order affirmed.